DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 & 4-6 are pending and examined in this application. The Examiner notes that a claim to foreign priority has been made but copies of that foreign priority have not been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,905,478 to Matsuda in view of US Patent Publication Number 2017/0314812 A1 to Hurley and further in view of US Patent Number 4,133,652 to Ishikawa and even further in view of US Patent Publication Number 2010/0043527 A1 to Marra.

A) As per Claim 1, Matsuda teaches an air cleaner (Matsuda: Figure 11) comprising: 
an air cleaner casing (Matsuda: Figure 11, upper portion of Item 25 surrounded by Item 28) which is configured to be coupled to a roof formed at a lower side of an air conditioning unit of an express bus;
an air cleaner main body which is coupled to the air cleaner casing (Matsuda: Figure 11, lower Item 25 holding Item 23 below roof);
a filter unit which filters out dust which has a size greater than a predetermined particle size (Matsuda: Figure 11, Item 23).
Matsuda does not teach an air cleaner return grille cover which is coupled to the air cleaner casing to protect the air cleaner main body;
a dust collector unit which filters out dust, which passes through the filter unit and has the size equal to or smaller than the predetermined particle size, by collecting the dust on an electrode plate by generating a high-tension arc; 
a converter unit which generates the high-tension arc on the dust collector unit; 
a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit; and
wherein the air cleaner return grill cover is coupled to a first side of the air cleaner casing by a hinge and coupled to a second side of the air cleaner casing by a hook system.
However, Hurley teaches an air cleaner return grille cover which is coupled to the air cleaner casing to protect the air cleaner main body (Hurley: Figures 6-7, grille 505 attached to casing Item 920); and
wherein the air cleaner return grill cover is coupled to a first side of the air cleaner casing by a hinge (Hurley: Figure 7, Item 950) and coupled to a second side of the air cleaner casing by a hook system (Hurley: Figure 7, Item 960).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda by adding a removable grille, as taught by Hurley, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsuda with these aforementioned teachings of Hurley with the motivation of allowing for easy maintenance of the filter without tools.
Matsuda in view of Hurley does not teach a dust collector unit which filters out dust, which passes through the filter unit and has the size equal to or smaller than the predetermined particle size, by collecting the dust on an electrode plate by generating a high-tension arc; 
a converter unit which generates the high-tension arc on the dust collector unit; and 
a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit.
However, Ishikawa teaches a dust collector unit which filters out dust, which passes through the filter unit and has the size equal to or smaller than the predetermined particle size, by collecting the dust on an electrode plate by generating a high-tension arc (Ishikawa: Figure 1, Items 81 & 82); 
a converter unit which generates the high-tension arc on the dust collector unit (Ishikawa: Figure 1, Item 11).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda in view of Hurley by adding a dust collector unit, as taught by Ishikawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsuda in view of Hurley with these aforementioned teachings of Ishikawa with the motivation of further reducing the particles in the recirculated airflow.
Matsuda in view of Hurley and Ishikawa does not explicitly teach a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit.
However, Marra teaches a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit (Marra: Paragraph 0027).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda in view of Hurley and Ishikawa by adding a sensor unit, as taught by Marra, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsuda in view of Hurley and Ishikawa with these aforementioned teachings of Marra with the motivation of only operating the dust collector when necessary, thereby saving energy.

B) As per Claim 4, Matsuda in view of Hurley, Ishikawa and Marra teaches that the air cleaner main body is coupled to a first side and a second side of the air cleaner casing by a fastening mechanism (filter of Matsuda in Item 23 attached to casing via Items 950 & 960 in Hurley).

C) As per Claim 5, Matsuda in view of Hurley, Ishikawa and Marra teaches that the dust collector unit and the converter unit operate when the air conditioning unit operates in a recirculation mode (Matsuda: Figure 11 is in recirculation mode all the time as that is the method of heat transfer with the system).

	D) As per Claim 6, Matsuda in view of Hurley, Ishikawa and Marra teaches all the limitations except that the predetermined particle size is a diameter of 10 micron or 2.5 micron.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the particle size limit 10 or 2.5 micron, since it has been held that where the general conditions of a claim are disclosed in the prior art (ultra-fine particle filters), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that size of the particle limit is a result effective variable because the larger the limit, the more the dust collector will be activated and the cleaner it will be.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the particle size limit 10 or 2.5 micron, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1 & 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
A) In response to applicant's argument that Hurley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, they are analogous as they are both covers for ventilation systems. Therefore all limitations are met and the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762